Case 3:17-cv-02580-JLS-JLB Document 95-1 Filed 01/15/19 PageID.2309 Page 1 of 21




 1   NICHOLAS & TOMASEVIC, LLP
        Craig M. Nicholas (SBN 178444)
 2      Alex Tomasevic (SBN 245598)
        Shaun Markley (SBN 291785)
 3   225 Broadway, 19th Floor
     San Diego, California 92101
 4   Tel: (619) 325-0492
     Fax: (619) 325-0496
 5   Email: cnicholas@nicholaslaw.org
     Email: atomasevic@nicholaslaw.org
 6   Email: smarkley@nicholaslaw.org
 7   Attorneys for Plaintiffs
 8                        UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10 SIMON GORO, an individual;     Case No. 17-cv-02580-JLS-JLB                    Formatted Table
   TONY RUSSELL, an individual;
11 REY PENA, an individual; JOSE  FIRSTSECOND AMENDED                             Formatted: Right: 0"
   PENA, an individual; JEFF      COMPLAINT FOR:
12 BELANDER, an individual;
   GUISEPPE ZIZZO, an individual, (1) FAILURE TO COMPENSATE FOR
13                                      ALL HOURS WORKED
                                                                                  Formatted: Indent: Left: 1.5"
14                       Plaintiffs,     (2)   FAILURE TO PAY OVERTIME
             vs.                               PREMIUM PAY;
15
   FLOWERS FOODS, INC., a                (3)   WAITING-TIME PENALTIES;
16 Georgia corporation; FLOWERS
   BAKING CO. OF CALIFORNIA,             (4)   FAILURE TO PROVIDE
17 LLC, a California limited liability         ACCURATE WAGE
   company; FLOWERS BAKING                     STATEMENTS;
18 CO. OF HENDERSON, LLC, a
   Nevada limited liability company;     (5)   FAILURE TO PROVIDE MEAL
19                                             PERIODS;
20                      Defendants.      (6)   UNLAWFUL DEDUCTIONS
                                               FROM WAGES;
21

22                                       (7)   FAILURE TO INDEMNIFY FOR
                                               NECESSARY EXPENDITURES;
23
                                         (8)   VIOLATIONS OF CALIFORNIA
24                                             BUSINESS AND PROFESSIONS
                                               CODE §§ 17200 ET SEQ.; AND
25
                                         (9)   ENFORCEMENT OF THE
26                                             CALIFORNIA PRIVATE
                                               ATTORNEY GENERAL ACT,
27                                             CALIFORNIA LABOR CODE §§
                                               2698 ET SEQ.;
28
                                         DEMAND FOR JURY TRIAL
                                                            17-CV-02580-JLS-JLB
                            FIRSTSECOND AMENDED COMPLAINT
Case 3:17-cv-02580-JLS-JLB Document 95-1 Filed 01/15/19 PageID.2310 Page 2 of 21




 1
 2

 3

 4

 5
 6

 7

 8

 9

10

11
            Plaintiffs Simon Goro, Tony Russell, Rey Pena, Jose Pena, Jeff Belander, and
12
     Guiseppe Zizzo (collectively “Plaintiffs”) allege, on information and belief, as
13
     follows:
14
                                  I.     INTRODUCTION
15
            1.    Plaintiffs are current employees who worked as distributors for
16
     Defendants’ Flowers Foods, Inc., Flowers Baking Co. of Henderson, LLC, and
17
     Flowers Baking Co. of California, LLC. Plaintiffs bring this action for violation of
18
     California’s Labor Code, California’s Industrial Wage Commission (“IWC”) Wage
19
     Orders, and Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code § 17200, et
20
     seq.
21
            2.    Plaintiffs perform delivery services for Defendants, including, but not
22
     limited to, delivery and merchandising services to Defendants’ customers of baked
23
     goods manufactured or sold by Defendants. Plaintiffs are compensated on a piece
24
     rate basis. As such, their pay depends on the number and type of baked goods
25
     delivered and sold. Plaintiffs are required to pick up baked goods six days a week at
26
     Defendants’ warehouse and deliver them to Defendants’ customers regardless of
27
     profitability. This results in nonproductive time, during which Defendants pay
28
     nothing to Plaintiffs. This includes failing to pay for rest breaks, a compensable unit
                                          2               17-CV-02580-JLS-JLB
                            FIRSTSECOND AMENDED COMPLAINT
Case 3:17-cv-02580-JLS-JLB Document 95-1 Filed 01/15/19 PageID.2311 Page 3 of 21




 1   of nonproductive time under California law.
 2         3.      Defendants misclassify Plaintiffs as independent contractors, rather
 3   than employees. Plaintiffs regularly work seven days per week and 55-75 hours per
 4   week (depending on their route). As a result of Defendants’ misclassification,
 5   various California Labor Laws are violated, such as sections calling for overtime
 6   premium pay, meal periods, accurate wage statements, indemnification for
 7   reasonable and necessary business expenses, and prohibiting unlawful wage
 8   deductions.
 9

10

11         4.      Defendants’ employment practices are unfair to their employees and
12   competitors. Plaintiffs bring this complaint for recovery of wages, penalties, and
13   unjust gains realized by Defendants.
14                         II.   JURISDICTION AND VENUE
15         5.      Defendant Flowers Baking Co. of Henderson, LLC removed this action
16   from the Superior Court of the State of California for the County of San Diego to the
17   United States District Court for the Southern District of California, pursuant to 28
18   U.S.C. Sections 1332, 1441, and 1446. It did so on the grounds that, when the initial
19   Complaint was filed and presently, complete diversity of citizenship exists between
20   plaintiffs Simon Goro, Tony Russell, Rey Pena, Jose Pena, Jeff Belander and
21   Guiseppe Zizzo (“Plaintiffs”) and all Defendants, and because the amount in
22   controversy exceeds the jurisdictional minimum.
23                                 III.     THE PARTIES
24         6.      Plaintiff Simon Goro is, and at all times herein mentioned was, an
25   individual residing in the County of San Diego, California. Mr. Goro was and is
26   employed by and works for Defendants as a distributor in the State of California,
27   County of San Diego. Mr. Goro was employed by Defendants from approximately
28   October 14, 2013, through Fall 2016, and again from September 26, 2016, to present.
                                          3               17-CV-02580-JLS-JLB
                            FIRSTSECOND AMENDED COMPLAINT
Case 3:17-cv-02580-JLS-JLB Document 95-1 Filed 01/15/19 PageID.2312 Page 4 of 21




 1         7.    Plaintiff Tony Russell is, and at all times herein mentioned was, an
 2   individual residing in the County of San Diego, California. Mr. Russell is employed
 3   by and works for Defendants as a distributor in the State of California, County of
 4   San Diego. Mr. Russell has been employed by Defendants from approximately April
 5   15, 2013, through present.
 6         8.    Plaintiff Jose Pena is, and at all times herein mentioned was, an
 7   individual residing in the County of San Diego, California. Mr. J. Pena is employed
 8   by and works for Defendants as a distributor in the State of California, County of
 9   San Diego. Mr. J. Pena has been employed by Defendants from approximately June
10   24, 2013, through present.
11         9.    Plaintiff Rey Pena is, and at all times herein mentioned was, an
12   individual residing in the County of San Diego, California. Mr. R. Pena is employed
13   by and works for Defendants as a distributor in the State of California, County of
14   San Diego. Mr. R. Pena has been employed by Defendants from approximately June
15   24, 2013, through present.
16         10.   Plaintiff Jeff Belander is, and at all times herein mentioned was, an
17   individual residing in the County of San Diego, California. Mr. Belander is
18   employed by and works for Defendants as a distributor in the State of California,
19   County of San Diego. Mr. Belander has been employed by Defendants from
20   approximately March 18, 2013 through present.
21         11.   Plaintiff Giuseppe Zizzo is, and at all times herein mentioned was, an
22   individual residing in the County of San Diego, California. Mr. Zizzo is employed
23   by and works for Defendants as a distributor in the State of California, County of
24   San Diego. Mr. Zizzo has been employed by Defendants from approximately April
25   8, 2013, through present.
26         12.   Defendant Flowers Baking Co. of California, LLC is a limited liability
27   company formerly organized and existing under and by virtue of the laws of the State
28   of California. It does and/or did business in the County of San Diego. Upon
                                         4               17-CV-02580-JLS-JLB
                           FIRSTSECOND AMENDED COMPLAINT
Case 3:17-cv-02580-JLS-JLB Document 95-1 Filed 01/15/19 PageID.2313 Page 5 of 21




 1   information and belief, Flowers Baking Co. of California is a wholly owned
 2   subsidiary of Flowers Foods, Inc.
 3         13.     Defendant Flowers Baking Co. of Henderson, LLC is, and at all times
 4   mentioned was, a limited liability company organized and existing under and by
 5   virtue of the laws of the State of Nevada, and doing business in the County of San
 6   Diego. Upon information and belief, Flowers Baking Co. of Henderson is a wholly
 7   owned subsidiary of Flowers Foods, Inc.
 8          14. Defendant Flowers Foods, Inc., is a Georgia corporation with its
 9   principal place of business in Thomasville, Georgia. Flowers Foods is a corporation
10   whose business consists of distributing baked goods to retail customers, using a
11   centralized network of communication, distribution, and warehousing facilities.
12   Some of Flower Food’s bakeries and several of its warehouses are operated by
13   Defendants Flowers Baking Co. of Henderson, LLC and Flowers Baking Co. of
14   California, LLC.
15          15. Flowers Baking Co. of California, LLC, Flowers Baking Co. of
16   Henderson, LLC, and Flowers Foods, Inc. are part of the Flowers enterprise
17   (collectively referred to as “Defendants” and/or “Flowers”). Flowers hired Plaintiffs
18   as so-called “distributors,” whom they unilaterally classified as independent
19   contractors, to deliver and stock baked goods from their San Diego warehouses to
20   their retail customers. Flowers jointly employed Plaintiffs as distributors in Southern
21   California.
22         16.     At all times mentioned, defendants were the agents, alter egos, servants,
23   joint venturers, joint employers, employees, common enterprises, predecessors,
24   subsidiaries, affiliates, parents, officers, or directors for and/or of each other.
25   Defendants acted with the consent of the other co-defendants and acted within the
26   course, purpose, and scope of their agency, service, employment, or other
27   relationship. All conduct was ratified by defendants, and each of them.
28                           IV.    GENERAL ALLEGATIONS
                                          5               17-CV-02580-JLS-JLB
                            FIRSTSECOND AMENDED COMPLAINT
Case 3:17-cv-02580-JLS-JLB Document 95-1 Filed 01/15/19 PageID.2314 Page 6 of 21




 1         17.    Flowers ships baked goods to warehouses within its network.
 2   Distributors, such as Plaintiffs, arrive at their designated warehouse early in the
 3   morning (i.e., around 4:00 a.m.) and load their trucks with Flowers’ baked goods.
 4   Plaintiffs then deliver the baked goods to Flowers’ customers at the time and place
 5   specified by agreements Flowers exclusively negotiated.
 6         18.    Flowers required each Plaintiff to sign a distribution agreement,
 7   designating them as alleged independent contractors. But the existence of a written
 8   agreement purporting to establish an independent contractor relationship is not
 9   determinative. S.G. Borello & Sons, Inc. v Dept. of Industrial Relations, 48 Cal. 3d
10   341, 349 (1989).
11         19.    The determining factor as to whether distributors are employees or
12   independent contractors under the California Labor Code is not the distributors’
13   election, subjective intent, or any contract. See Rutherford Food Corp. v. McComb,
14   331 U.S. 722, 727 (1947); Real v. Driscoll Strawberry Associates, Ltd., 603 F.2d
15   748, 755 (9th Cir. 1979). Any contract which attempts to have workers waive, limit,
16   or abridge their statutory rights to be treated as an employee under the California
17   Labor Code is void, unenforceable, unconscionable, and contrary to public policy.
18   Despite this, Flowers unfairly, unlawfully, and unconscionably attempts to coerce
19   distributors to waive their California Labor Code rights and elect to be treated as
20   independent contractors. Flowers threatens to penalize distributors if they assert
21   their California Labor Code rights by threatening to terminate their routes, imposing
22   terms for indemnification for attorney’s fees, and by imposing other financial
23   penalties, among other things.
24          20. Flowers’ misclassification of distributors as independent contractors is
25   intentionally and willfully designed to deny distributors their fundamental rights as
26   employees and enhance Flowers’ profits. Flowers knows that its distributors perform
27   the same essential job duties, yet continues to misclassify them as independent
28   contractors. Flowers has previously been sued several times for the same
                                         6               17-CV-02580-JLS-JLB
                           FIRSTSECOND AMENDED COMPLAINT
Case 3:17-cv-02580-JLS-JLB Document 95-1 Filed 01/15/19 PageID.2315 Page 7 of 21




 1   misclassification scheme. See, e.g., Martinez, et al. v. Flowers Foods, Inc., et al.,
 2   No. 2:15-cv-05112-RGK-E (9th Cir., No. 16-56327, app. pending.); Rehberg, et al.
 3   v. Flowers Foods, Inc., et al. (W.D. N.C., 3:12-cv-00596-MOC-DSC).
 4         21.    The distribution agreements between Flowers and Plaintiffs have no
 5   specific end date and can be terminated by either party at any time with limited
 6   notice. This means that the relationship between Plaintiffs and Flowers is at-will,
 7   just like a typical employment relationship.
 8         22.    Flowers markets its baked good products to various retailers, including
 9   big-box stores, local markets, regional grocery stores, and restaurant chains. Flowers
10   exclusively negotiates with the customers, setting all material terms of the
11   relationship such as prices for baked goods (including promotional pricing), service
12   and delivery agreements, shelf and display space, baked good selection (including
13   customer’s store brand baked good), and print advertisements for baked goods. The
14   result of this is that Flowers controls Plaintiffs’ ability to earn income and which
15   customers Plaintiffs can work with. Flowers will not permit Plaintiffs to negotiate
16   sales prices with prospective customers, discount prices set by Flowers, discontinue
17   servicing unprofitable customers, or to even wrap their own vehicles with third-
18   parties’ marketing materials. Plaintiffs’ ability to earn money is completely
19   dependent on Flowers.
20         23.    Plaintiffs must strictly follow Flowers’ instructions and adhere to the
21   pricing, policies, and procedures negotiated between Flowers and their customers.
22   Plaintiffs are required to use Flowers’ warehouses to load and return baked goods,
23   yet are charged a fee to do so. Plaintiffs are required to use Flowers’ hand-held
24   computer to log deliveries and create orders. Flowers bills their customers using the
25   data entered into the computer by Plaintiffs. Flowers charges a fee to Plaintiffs for
26   use of their required hand-held computer. Flowers also maintains the ability to
27   manipulate the size of the orders, and regularly increases the orders placed by
28   Plaintiffs. This often leads to increased stale baked goods, which means a higher
                                          7               17-CV-02580-JLS-JLB
                            FIRSTSECOND AMENDED COMPLAINT
Case 3:17-cv-02580-JLS-JLB Document 95-1 Filed 01/15/19 PageID.2316 Page 8 of 21




 1   “charge back” unless Flowers voluntarily agrees to increase the permissible stale
 2   amount.
 3         24.    Flowers requires Plaintiffs to place orders at least five days per week,
 4   take inventory count on Fridays or Saturdays each week, remove stale or rejected
 5   product, and organize Flowers’s customer’s shelves every day. If Flowers is running
 6   a sale or promotion, Plaintiffs are required to construct and stock promotional
 7   displays. Flowers unilaterally sets the percentage it is willing to buy-back before a
 8   “charge back” is assessed on Plaintiffs. Flowers covers the first 15-20% of stale
 9   baked goods returned.
10

11         25.    Flowers exclusively retains and exercises the following rights:
12                (a)   To negotiate the price for purchase and resale of baked goods;
13                (b)   To designate the size and area of Plaintiffs’ routes;
14                (c)   To negotiate shelf space in the customers’ locations within
15                      Plaintiffs’ routes;
16                (d)   To establish sales and promotions;
17                (e)   To require Plaintiffs to follow negotiated prices and established
18                      promotions;
19                (f)   To change orders placed by Plaintiffs, to require them to pay for
20                      baked goods they did not order, load the goods on their trucks,
21                      deliver the goods, and return the stale baked goods to the
22                      warehouse for credit;
23                (g)   Bill Plaintiffs for baked goods they did not order or attempt to
24                      distribute;
25                (h)   Charge Plaintiffs for stale baked goods but require the goods be
26                      returned to Flowers for resale to a discount store;
27                (i)   To add delivery stops and/or customers to Plaintiffs’ routes
28                      despite profitability;
                                           8               17-CV-02580-JLS-JLB
                             FIRSTSECOND AMENDED COMPLAINT
Case 3:17-cv-02580-JLS-JLB Document 95-1 Filed 01/15/19 PageID.2317 Page 9 of 21




 1                (j)     To negotiate all contracts with prospective customers;
 2                (k)     To handle customer complaints and implement disciplinary
 3                        action against Plaintiffs;
 4                (l)     To unilaterally discipline Plaintiffs, up to and including
 5                        termination for taking time off work, refusing to service specific
 6                        customers, refusing to incorporate, or wrapping their vehicle in
 7                        an attempt to increase profits, among others;
 8                (m)     To withhold pay for expenses;
 9                (n)     To unilaterally vary the standards, guidelines, operating
10                        procedures, products, and customer contracts; and
11                (o)     Other terms Flowers published via memorandum without input
12                        from Plaintiffs.
13         26.    Plaintiffs’ job duties do not require specialized skills. Plaintiffs are
14   required to abide by Flowers’ policies and service the routes set by Flowers.
15   Plaintiffs are required to pick-up, deliver, and place orders for baked goods five days
16   per week. The other two days each week, Plaintiffs are required to service Flowers’
17   big box retail customers, pulling stale baked goods and organizing the shelves
18   pursuant to the terms Flowers negotiated. Plaintiffs have no specialized training or
19   qualifications, but are integral to Flowers’s distribution enterprise. Plaintiffs work,
20   on average, a total of 55-75 hours per week (depending on their route).
21         27.     As a result of the misclassification, Plaintiffs were denied the rights
22   and benefits of employment, including overtime wages, payment for all time
23   worked, rest and meal periods, accurate wage statements, indemnification for
24   expenses, protection from unlawful wage deductions, among others.
25                           V.     FIRST CAUSE OF ACTION
26                      (Failure to Compensate For All Hours Worked)
27                          (By Plaintiffs Against All Defendants)
28         28.    Plaintiffs incorporate by reference each and every allegation contained
                                           9               17-CV-02580-JLS-JLB
                             FIRSTSECOND AMENDED COMPLAINT
Case 3:17-cv-02580-JLS-JLB Document 95-1 Filed 01/15/19 PageID.2318 Page 10 of 21




 1   above.
 2         29.    California law requires Defendants to compensate Plaintiffs for all
 3   hours worked, including nonproductive time. This is a separate obligation from
 4   paying piece rate compensation.
 5         30.    Defendants did not separately compensate Plaintiffs for rest periods, to
 6   the extent they were taken, or other nonproductive time as required. The unpaid
 7   nonproductive time includes, but is not limited to, time spent at the warehouse
 8   organizing and loading baked goods, time spent traveling between Defendants’
 9   retail-customers’ stores, time spent completing paperwork and placing orders, and
10

11   time spent on displays that do not result in sales and/or result in a “charge-back” (no
12   net payment received).
13         31.    As a proximate result of Defendants’ unlawful conduct, Plaintiffs
14   sustained damages and are entitled to recover unpaid wages, liquidated damages,
15   interest, applicable penalties, attorney’s fees, and costs.
16                         VI.    SECOND CAUSE OF ACTION
17                      (Failure to Provide Overtime Premium Pay)
18                          (By Plaintiffs Against All Defendants)
19         32.    Plaintiffs incorporate by reference each and every allegation contained
20   above.
21         33.    Under California law, employees are entitled to premium pay of not
22   less than one and one-half times their regular rate for hours worked in excess of eight
23   hours in a day, forty in a week, and on the seventh consecutive day.
24         34.    Plaintiffs regularly worked over eight hours in a day, forty hours in a
25   week, and for seven consecutive days, yet Defendants failed to provide overtime
26   premium pay for such hours.
27         35.    As a proximate result of Defendants’ unlawful conduct, Plaintiffs
28   sustained damages and are entitled to recover unpaid overtime wages, liquidated
                                          10              17-CV-02580-JLS-JLB
                            FIRSTSECOND AMENDED COMPLAINT
Case 3:17-cv-02580-JLS-JLB Document 95-1 Filed 01/15/19 PageID.2319 Page 11 of 21




 1   damages, interest, applicable penalties, attorney’s fees, and costs.
 2                          VII. THIRD CAUSE OF ACTION
 3                                (Waiting Time Penalties)
 4                  (By Plaintiff Simon Goro Against All Defendants)
 5          36.   Plaintiff Simon Goro incorporates each and every allegation contained
 6   above.
 7          37.   By failing to compensate Plaintiff Simon Goro for all hours worked,
 8   failing to adequately compensate for meal and rest breaks, failing to pay overtime
 9   premium pay, illegally deducting from wages, failing to reimburse for necessary
10

11   business expenses, and the like, Defendants have and continue to violate California
12   law which requires payment of full wages when due.
13          38.   Defendants’ willful failure to make timely payment of full wages due
14   is a violation of Labor Code Sections 201, 202 and 203, entitling Plaintiff Simon
15   Goro to recover waiting time penalties.
16          39.   Plaintiff Simon Goro is entitled to recover waiting time penalties and
17   unpaid wages along with interest, applicable penalties, attorney's fees, and costs.
18                         VIII. FOURTH CAUSE OF ACTION
19                       (Failure to Provide Accurate Wage Statements)
20                            (By Plaintiffs Against All Defendants)
21          40.   Plaintiffs incorporate each and every allegation contained above.
22          41.   Employers must furnish employees with accurate, itemized wage
23   statements at the time of payment of wages. These statements must show detailed
24   information, including but not limited to, each hour worked, each wage rate applied,
25   hours of compensable rest and recovery periods, and total hours of nonproductive
26   time as well as the rate of compensation. This ensures employees are able to
27   determine whether or not they are being paid wages in accordance with California
28   law.
                                          11              17-CV-02580-JLS-JLB
                            FIRSTSECOND AMENDED COMPLAINT
Case 3:17-cv-02580-JLS-JLB Document 95-1 Filed 01/15/19 PageID.2320 Page 12 of 21




 1         42.    Defendants knowingly and intentionally violated their duty to provide
 2   accurate wage statements by failing to provide earnings statements which accurately
 3   document hours worked, wage rate applied, hours of compensable rest and recovery
 4   periods, and total hours of nonproductive time along with the rate of compensation,
 5   among other shortcomings. Because Plaintiffs were not aware of what their true
 6   wages should have been and how such wages were calculated, they suffered
 7   economic loss in the form of lower wages for their labor.
 8         43.    Plaintiffs are entitled to and seek injunctive relief requiring Defendants
 9   to comply with Labor Code section 226, and relevant subsections, among other
10   provisions. Plaintiffs are also entitled to and seek actual and statutory damages
11   available for such violations under Labor Code section 226, and relevant
12   subsections, as well as interest, costs, and attorneys’ fees.
13                           IX.      FIFTH CAUSE OF ACTION
14                                 (Failure To Provide Meal Periods)
15                                (By Plaintiffs Against All Defendants)
16         44.    Plaintiffs incorporate each and every allegation contained above.
17         45.    Under California law, employers must provide a thirty-minute
18   uninterrupted, off-duty meal period for each shift of qualifying duration. Where a
19   meal period is not provided, employees are entitled to one hour’s compensation at
20   their regular rate of pay.
21         46.    Plaintiffs regularly worked shifts of qualifying duration. However,
22   Defendants made no arrangements for and did not allow uninterrupted, off-duty meal
23   periods, and did not provide compensation in lieu.
24         47.    As a proximate result of Defendants’ unlawful conduct, Plaintiffs
25   sustained damages and are entitled to recover unpaid wages, liquidated damages,
26   interest, applicable penalties, attorney’s fees, and costs.
27                           X.       SIXTH CAUSE OF ACTION
28                           (Unlawful Deductions From Wages)
                                           12              17-CV-02580-JLS-JLB
                             FIRSTSECOND AMENDED COMPLAINT
Case 3:17-cv-02580-JLS-JLB Document 95-1 Filed 01/15/19 PageID.2321 Page 13 of 21




 1                           (By Plaintiffs Against All Defendants)
 2            48.    Plaintiffs incorporate each and every allegation contained above.
 3            49.    California prohibits deducting wages from employees for mistakes in
 4   their work or other non-malicious conduct. The IWC provides that the only
 5   circumstances under which an employer can make a deduction from an employee’s
 6   wage are due to cash shortage, breakage, or loss of equipment if the employer can
 7   show that the shortage, breakage, or loss was the result of the employee’s gross
 8   negligence or dishonest or willful act.
 9            50.    Plaintiffs were subject to “charge-backs” for stale baked goods (despite
10   Defendants unilaterally increasing order amounts), rejected baked goods, stolen
11   baked goods (i.e., inventory shortage), and other things. Defendants then go on to
12   resell the stale baked goods directly to discount retailers, recuperating the costs, but
13   do not reimburse Plaintiffs for recuperated “charge-backs.” Plaintiffs were also
14   subject to distribution rights, which Defendants required in order for Plaintiffs to
15   work their routes. Defendants also deduct expenses associated with computer
16   equipment, administrative support, warehouse space, open inventory, insurance,
17   financing, temporary service fees, directly from Plaintiffs’ wages.
18            51.    As a proximate result of Defendants’ unlawful conduct, Plaintiffs
19   sustained damages and are entitled to recover in the amount of these “charge-backs”
20   and other fees, liquidated damages, interest, applicable penalties, attorney’s fees, and
21   costs.
22                          XI.    SEVENTH CAUSE OF ACTION
23                    (Failure to Indemnify for Necessary Expenditures)
24                           (By Plaintiffs Against All Defendants)
25            52.    Plaintiffs incorporate each and every allegation contained above.
26            53.    California law requires employers to indemnify employees for all
27   necessary expenditures or losses incurred in direct consequence of the discharge of
28   their duties.
                                            13              17-CV-02580-JLS-JLB
                              FIRSTSECOND AMENDED COMPLAINT
Case 3:17-cv-02580-JLS-JLB Document 95-1 Filed 01/15/19 PageID.2322 Page 14 of 21




 1         54.    Defendants unlawfully failed to indemnify Plaintiffs for reasonable and
 2   necessary expenditures, including their vehicles, tools, cellular telephones,
 3   transportation expenses, insurance, uniform and laundry of the same, loss of product
 4   (such as stolen baked goods), among other expenses. Apart from the initial purchase
 5   or lease of the vehicle, which Defendants assist with, Plaintiffs are not required to
 6   arrange any other necessities. In fact, Defendants provide computer equipment,
 7   administrative support, warehouse space, advertisements, promotional materials,
 8   bakery trays, market and strategic development and all other business necessities.
 9   Defendants also arrange for insurance and financing on behalf of Plaintiffs. In
10   exchange, Defendants deduct these expenses from Plaintiffs’ wages.
11         55.    As a proximate result of Defendants’ unlawful conduct, Plaintiffs
12   sustained damages and are entitled to recover for necessary expenditures or loss
13   incurred, interest, applicable penalties, attorneys’ fees, and costs.
14                         XII. EIGHTH CAUSE OF ACTION
15                                  (Violations of the UCL)
16                         (By Plaintiffs Against All Defendants)
17         56.    Plaintiffs incorporate each and every allegation contained above.
18         57.    California Business & Professions Code sections 17200, et seq.
19   ("UCL"), prohibits unfair competition in the form of any unlawful, unfair, deceptive,
20   or fraudulent business practice.
21         58.    Defendants have committed ongoing business practices within the
22   meaning of the UCL, including, but not limited to:
23                a.     Failing to pay Plaintiffs for all hours worked, including
24                       nonproductive time and rest breaks pursuant to California Labor
25                       Code sections 1194, 1194.2, 1197, among others;
26                b.     Failing to provide meal periods or pay compensation in lieu to
27                       the Plaintiffs pursuant to California Labor Code section 512,
28                       226.7 and IWC Wage Orders;
                                          14              17-CV-02580-JLS-JLB
                            FIRSTSECOND AMENDED COMPLAINT
Case 3:17-cv-02580-JLS-JLB Document 95-1 Filed 01/15/19 PageID.2323 Page 15 of 21




 1                   c.    Failing to pay overtime premium pay to the Plaintiffs pursuant to
 2                         California Labor Code section 1194, among others, and the IWC
 3                         Wage Orders;
 4                   d.    Making illegal deductions from wages earned by the Plaintiffs
 5                         pursuant to California Labor Code sections 221, 223 and the
 6                         California IWC Wage Orders;
 7                   e.    Failing to reimburse Plaintiffs for reasonable and necessary
 8                         business expenses pursuant to California Labor Code section
 9                         2802;
10

11                   f.    Failing to pay Plaintiff Simon Goro wages when due pursuant to
12                         California Labor Code section 203; and
13                   g.    Failing to provide accurate wage statements to the Plaintiffs
14                         pursuant to California Labor Code section 226.
15          59.      The unlawful business practices described above have proximately
16   caused monetary damages to Plaintiffs and the general public. Plaintiffs have lost
17   money or property as a result of Defendants’ acts of unfair competition.
18          60.      Pursuant to the UCL, Plaintiffs are entitled to restitution of money or
19   property acquired by Defendants by means of such unlawful business practices, in
20   amounts not yet known, but to be ascertained at trial.
21          61.      Pursuant to the UCL, Plaintiffs and the general public are entitled to
22   injunctive relief against Defendants’ ongoing continuation of such unlawful business
23   practices.
24          62.      If Defendants are not enjoined from engaging in the unlawful business
25   practices described above, Plaintiffs and the general public will be irreparably
26   injured. The exact extent, nature, and amount of such injury is difficult to ascertain
27   at this time.
28          63.      Plaintiffs have no plain, speedy, and adequate remedy at law.
                                            15              17-CV-02580-JLS-JLB
                              FIRSTSECOND AMENDED COMPLAINT
Case 3:17-cv-02580-JLS-JLB Document 95-1 Filed 01/15/19 PageID.2324 Page 16 of 21




 1         64.    Defendants, if not enjoined by this Court, will continue to engage in the
 2   unlawful business practices described above in violation of the UCL, in derogation
 3   of the rights of Plaintiffs and of the general public.
 4         65.    The success of Plaintiffs in this action will result in the enforcement of
 5   important rights affecting the public interest by conferring a significant benefit upon
 6   the general public.
 7         66.    Private enforcement of these rights is necessary as no public agency has
 8   pursued enforcement. There is a financial burden incurred in pursuing this action,
 9   and it would be against the interests of justice to require the payment of attorneys’
10   fees from any recovery in this action. Plaintiffs are therefore entitled to an award of
11   attorney’s fees and costs of suit pursuant to California Code of Civil Procedure
12   Section 1021.5.
13                           XIII. NINTH CAUSE OF ACTION
14           (Enforcement of the California Private Attorneys General Act)
15                          (By Plaintiffs Against All Defendants)
16         67.    Plaintiffs incorporate each and every allegation contained above.
17         68.    The California Private Attorneys General Act (“PAGA”) permits
18   aggrieved employees, (i.e., those suffering Labor Code violations), like Plaintiffs, to
19   recover civil penalties for violations of numerous Labor Code sections after giving
20   notice to the employer as set out in California Labor Code section 2699.3. See Cal.
21   Lab. Code, § 2699.5.
22         69.    Defendants’Plaintiffs are aggrieved employees.        They gave notice
23   pursuant to Section 2699.3 to Defendants via certified mail and to California’s
24   LWDA via online submission on November 27, 2017. See ECF No. 34-2 (true and
25   correct copy of the Notice Letter) incorporated here by reference. Plaintiffs received
26   no response to the Notice Letter from the LWDA to date. Well over the statutory 65-
27   day period passed before Plaintiffs filed this Second Amended Complaint (and
28   before Plaintiffs filed their First Amended Complaint first containing a PAGA cause
                                          16              17-CV-02580-JLS-JLB
                            FIRSTSECOND AMENDED COMPLAINT
Case 3:17-cv-02580-JLS-JLB Document 95-1 Filed 01/15/19 PageID.2325 Page 17 of 21




 1   of action).
 2         70.     As set forth in this Second Amended Complaint and in the Notice
 3   Letter, Defendants bake and distribute products to their retail customers by using
 4   distributor employees, like Plaintiffs, throughout California. Flowers misclassifies
 5   these California distributors as “independent contractors” and, as a result, violates
 6   California’s Labor Code in numerous ways (as summarized below).
 7         71.     Through this representative PAGA claim, Plaintiffs seek penalties for
 8   the following Labor Code violations on behalf of themselves and the following
 9   group of aggrieved employees:
10                 All persons who worked as distributors in California
                   pursuant to a “Distributor Agreement” or similar
11                 arrangement on behalf of Flowers Food, Inc., or one of its
                   subsidiaries such as Flowers Baking Co. of Henderson,
12                 LLC, Flowers Baking Company of California, LLC, or
                   Flowers Baking Co. of Modesto, LLC, that were classified
13                 as “independent contractors” during the period
                   commencing one year prior to the commencement of this
14                 action through judgment (“PAGA Representative Action
                   Group”).
15
           72.     Flowers’s conduct, as alleged above and in the Notice Letter, violates
16
     numerous sections of the California Labor Code, including, but. These are the
17
     violations that Flowers commits against every PAGA Representative Action Group
18
     member each pay period (each week):
19                                                                                             Formatted: Indent: Left: 1", Hanging: 0.5"
                   69.a. By paying the PAGA Representative Action Group piece rate
20
                         only—i.e., only for products delivered to and sold at retail
21
                         locations. As a result, the PAGA Representative Action Group
22
                         is not limited to, the following:paid for all hours worked. Each
23
                         PAGA Representative Action Group member is responsible for
24
                         a variety of tasks that do not go towards earning piece rate
25
                         compensation such as fueling their vehicles, removing stale
26
                         product, stocking product that does not actually sell, loading and
27
                         unloading products, and the like. The failure to pay separately for
28
                                          17              17-CV-02580-JLS-JLB
                            FIRSTSECOND AMENDED COMPLAINT
Case 3:17-cv-02580-JLS-JLB Document 95-1 Filed 01/15/19 PageID.2326 Page 18 of 21




 1              this time violates California Labor Code sections 1182.12, 1194,
 2              1194.2, and 1197 et seq., requiring pay for each hour worked;
 3         a.   California Labor Code sections 1182.12, 1194, 1194.2, and
 4              1197, for failure to pay for all hours worked and all wages
 5              earned;
 6         b.   The same piece rate pay system also violates California Labor
 7              Code section 226.2 for failure to payrequiring piece rate
 8              employees be paid separately for nonproductive time and rest
 9              breaks;
10         c.   Flowers Foods, Inc., furthermore, has no meal and rest break
11              policy for its misclassified PAGA Representative Action Group
12              members and therefore violates California Labor Code sections
13              226.7 and 512 for failureby failing to provide adequaterequired
14              meal and rest breaks to all Group members;
15         d.   California Labor Code section 510 for failure to provide
16              overtime compensation;
17         e.   California Labor Code sections 221, 223, and 224 for making
18              illegal deductions from wages;
19

20         d.   PAGA Representative Action Group members receive no
21              overtime pay for hours worked over 8 in a day or 40 in a week
22              despite consistently working more than these threshold hours.
23              This violates California Labor Code sections 510, 1194, 1194.2,
24              and 1197 et seq.;
25         e.   Flowers illegally deducts money from PAGA Representative
26              Action Group members’ pay for a variety of things such as
27              “warehouse” fees, handheld fees, territory payments, and
28              interest, among other things. Flowers does this automatically
                                 18              17-CV-02580-JLS-JLB
                   FIRSTSECOND AMENDED COMPLAINT
Case 3:17-cv-02580-JLS-JLB Document 95-1 Filed 01/15/19 PageID.2327 Page 19 of 21




 1                       every week, for every Group member, during the electronic
 2                       payroll settlement process. This violates California Labor Code
 3                       sections 221, 223, and 224;
 4                f.     PAGA Representative Action Group members who no longer
 5                       work for Defendants like Mr. Goro and Mr. Russell are not paid
 6                       for all hours worked upon the end of their employment as
 7                       required by California Labor Code sections 201, 202, 203, and
 8                       204, for failure to timely pay Plaintiffs and other aggrieved
 9                       employees all earned wages;
10                g.     PAGA Representative Action Group members never receive
11                       compliant California Labor Code section 226, for failure to
12                       provide accurate wage statements to Plaintiffs . For example,
13                       weekly statements provided by Defendants fail to record the
14                       number of hours worked, the rate of pay, and other aggrieved
15                       employeesrequired items; and
16                h.     PAGA Representative Action Group members are not
17                       reimbursed for gas/mileage and other expenses they incur each
18                       week in violation of California Labor Code section 2802, for
19                       failure to reimburse for reasonable and necessary business
20                       expenses.
21         70.73. As noted above, Plaintiffs complied with all administrative
22   requirements and pre-conditions contained within CaliforniaCalifornia’s Labor
23   Code section 2699.3.for filing a PAGA action. Plaintiffs’ counsel submitted written
24   notice to the PAGA Administrator, with a copy to Defendants, on November 27,
25   2017. The California Labor and Workforce Development Agency confirmed receipt
26   of the notice on the same day and assigned it LWDA Case No. LWDA-CM-368297-
27   17. The deadline for the PAGA Administrator to respond ran on January 26, 2018.
28   Plaintiff’sPlaintiffs received no response.
                                          19              17-CV-02580-JLS-JLB
                            FIRSTSECOND AMENDED COMPLAINT
Case 3:17-cv-02580-JLS-JLB Document 95-1 Filed 01/15/19 PageID.2328 Page 20 of 21




 1         71.74. Pursuant to PAGA and, in particular, California Labor Code sections
 2   2699, 2699.3, and 2699.5, Plaintiffs are entitled to and hereby seek to recover civil
 3   penalties against Defendants, in addition to reasonable attorney fees and costs, on
 4   behalf of themselves and all other similarly-aggrieved current and former employees
 5   of DefendantsPAGA Representative Action Group members.
 6                          XIV. REQUEST FOR JURY TRIAL
 7         Plaintiffs hereby request a trial by jury.
 8                             XV. PRAYER FOR RELIEF
 9         Plaintiffs pray for judgment against Defendants, as follows:
10         1.     For compensatory damages according to proof;
11         2.     For enhanced damages, liquidated damages, and penalties as
12                permitted under California law, including PAGA;
13         3.     For waiting-time penalties pursuant to Labor Code section 203;
14         4.     For disgorgement of all monies which Defendants have illegally
15                gained;
16         5.     For restitution according to proof at trial;
17         6.     For an order enjoining Defendants from any further acts and practices
18                which violate the UCL;
19         7.     For pre-judgment interest;
20         8.     For costs of suit;
21         9.     For reasonable attorneys’ fees; and
22         10.    For such other and further relief as this Court may deem just and
23                proper.
24

25   Respectfully submitted:
26   DATED: January 15, 2019                        NICHOLAS & TOMASEVIC, LLP
27

28
                                             By:     /s/ Shaun Markley
                                                    Craig M. Nicholas
                                          20              17-CV-02580-JLS-JLB
                            FIRSTSECOND AMENDED COMPLAINT
Case 3:17-cv-02580-JLS-JLB Document 95-1 Filed 01/15/19 PageID.2329 Page 21 of 21




 1                                 Alex Tomasevic
                                   Shaun Markley
 2                                 225 Broadway, Floor 19
                                   San Diego, California 92101
 3                                 Telephone: (619) 325-0492
                                   Facsimile: (619) 325-0496
 4                                 Email: cnicholas@nicholaslaw.org
                                   Email: atomasevic@nicholaslaw.org
 5                                 Email: smarkley@nicholaslaw.org
 6                                 Attorneys for Plaintiffs
 7

 8

 9

10

11

12

13

14
15

16

17

18
19

20

21

22

23

24

25

26

27

28
                               21              17-CV-02580-JLS-JLB
                 FIRSTSECOND AMENDED COMPLAINT
